 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 1 of 13 Page ID #:1



 1   Susan F. Halman, State Bar No. 111511
     Elizabeth A. Doyle, State Bar No. 194536
 2   SELVIN WRAITH HALMAN LLP
 3   505 14th Street, Suite 1200
     Oakland, CA 94612
 4   Telephone: (510) 874-1811
     Facsimile: (510) 465-8976
 5   E-mail:      shalman@selvinwraith.com
     E-mail:      edoyle@selvinwraith.com
 6
 7   Attorneys for Plaintiff
     KINSALE INSURANCE COMPANY
 8
 9                     IN THE UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 KINSALE INSURANCE COMPANY,                      CASE NO.
13
         Plaintiff,                                COMPLAINT FOR DECLARATORY
14                                                 RELIEF AND EQUITABLE
         v.                                        CONTRIBUTION
15
   HDI GLOBAL SPECIALTY, SE,
16 successor by merger to
17 INTERNATIONAL INSURANCE
   COMPANY OF HANNOVER LIMITED,
18
         Defendant.
19
20
21         Plaintiff Kinsale Insurance Company (“Kinsale”) for its Complaint for
22   Declaratory Judgment and Equitable Contribution against defendant HDI Global
23   Specialty, SE, successor by merger to International Insurance Company of Hannover
24   Limited (“HDI”), hereby alleges:
25                                       I. PARTIES
26         1.     Plaintiff Kinsale Insurance Company is an Arkansas corporation engaged
27   in the business of insurance, and authorized to and doing business within the State of
28   California. Kinsale insured Del Mar Pacific Acquisition Corp. dba Del Mar Pacific
                                               1
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                   CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 2 of 13 Page ID #:2



 1   General Contractors Inc. (“Del Mar”) as the named insured under several commercial
 2   general liability insurance policies, more specifically identified below.
 3         2.     Defendant HDI Global Specialty SE is the successor by merger to
 4   International Insurance Company of Hannover Limited (“HDI”), a foreign corporation
 5   organized and existing under the laws of Germany, with its principal place of business
 6   located in Hannover, Germany. On information and belief, HDI is registered as a
 7   Societas Europea (“SE”) under the European Company statute.
 8         3.     HDI insured subcontractor Carlos Ontiveros dba CG Ontiveros
 9   Construction General Contractor (“Ontiveros”) as the named insured on commercial
10   general liability insurance policies under which Del Mar qualifies as an additional
11   insured.
12                             II.   JURISDICTION AND VENUE
13         4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332
14   as the amount in controversy, exclusive of interest and costs, exceeds $75,000, the
15   parties are a citizen of the United States and a citizen of a foreign state, who has
16   consented to jurisdiction in California, and an actual justiciable controversy exists
17   between plaintiff and defendant within the meaning of 28 U.S.C. §2201 regarding the
18   scope and extent of insurance coverage provided under HDI’s commercial general
19   liability policy to defend and indemnify Del Mar in an underlying construction defect
20   lawsuit pending in the Superior Court of California, County of Orange, as more
21   particularly described below.
22         5.     Venue is proper in this judicial district, pursuant to 28 U.S.C. § 1391(b),
23   because a substantial part of the events or omissions giving rise to this claim occurred
24   in the County of Orange, and the underlying lawsuit is being prosecuted in the County
25   of Orange, which is situated in this district.
26                                III. NATURE OF THE CASE
27         6.     This lawsuit is an insurance coverage action arising from an underlying
28   construction defect lawsuit titled Niguel Beach Terrace Condominium Association v.
                                                 2
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                  CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 3 of 13 Page ID #:3



 1   Del Mar Pacific Acquisition Corp., a California corporation, and Does 1 through 150,
 2   inclusive, Orange County Superior Court Case No. 30-2017-00902398-CU-CD-CXC
 3   (“the Niguel Beach Action”). A true and correct copy of the Niguel Beach Complaint
 4   is attached hereto as Exhibit A.
 5         7.     The underlying plaintiff, Niguel Beach Terrace Condominium
 6   Association (“Niguel”), is a residential condominium community located at 34118
 7   Selva Road in Dana Point, California. In March 2013, Del Mar entered into two
 8   contracts with Niguel to act as general contractor for Phases I and II of repair work on
 9   buildings consisting of removal and replacement of windows and sliding doors, repair
10   and replacement of siding, painting, and installation of stainless-steel flashing (“the
11   Project”).
12         8.     Del Mar subcontracted a portion of the work on the Project to HDI’s
13   named insured, Ontiveros, pursuant to two written Subcontracts under which Ontiveros
14   agreed to perform the work on the windows and sliding glass doors, and agreed to
15   obtain insurance coverage for Del Mar as an additional insured on Ontiveros’ general
16   liability insurance policies, which included the policy issued by HDI. Ontiveros
17   performed its work at the Project from June 1, 2013 through February 11, 2014.
18         9.     The Niguel Beach Action alleges that Del Mar and Ontiveros negligently
19   constructed and installed the windows, sliding glass doors, stucco, waterproofing,
20   siding and wood trim, resulting in water intrusion damage to the residential units.
21   Niguel seeks to recover damages for the cost to repair the damages to individual
22   residences, the cost to correct the allegedly defective work, and other economic
23   damages. Because the Niguel Beach Action seeks to hold Del Mar liable for damages
24   because of “property damage” to the residential units arising from Ontiveros’
25   performance of work under the Subcontracts, HDI has a duty to defend and indemnify
26   Del Mar in the Niguel Beach Action.
27                IV. THE DEL MAR – ONTIVEROS SUBCONTRACTS
28         10.
             Del Mar and Ontiveros entered into two Subcontracts under which
                                         3
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                              CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 4 of 13 Page ID #:4



 1   Ontiveros agreed to perform work on Phases I and II, respectively, at the Project. In
 2   both Phases, Ontiveros agreed to remove and replace windows and sliding glass doors
 3   at condominium units throughout the Property. Although the two Subcontracts used
 4   different forms, each require Ontiveros to obtain coverage for Del Mar as an additional
 5   insured to Ontiveros’ liability insurance policies on a primary and non-contributory
 6   basis.
 7             11.   On May 6, 2013, Del Mar and Ontiveros entered into a Subcontract
 8   Agreement for job number “3112 – Phase I” of the Project (“May 2013 Subcontract”),
 9   a true and correct copy of which is attached as Exhibit B, hereto. The May 2013
10   Subcontract is a 17-page agreement comprised of Articles 1 through 4, and
11   Attachments “A” Preliminary Lien Information, “B” Insurance Requirements,
12   “C” Guarantee, and “D” Accounting Instructions. The Subcontract was signed and
13   each page was initialed by the principals of Ontiveros and Del Mar.
14             12.   In Article 4. General Subcontract Provisions of the May 2013
15   Subcontract, paragraph G. BONDS, INSURANCE AND INDEMNITY required
16   Ontiveros to purchase and maintain commercial general liability insurance covering its
17   work at the Project, including coverage for completed operations, which coverage shall
18   be “primary insurance and fully collectible prior to any other insurance either the
19   Owner or Contractor [Del Mar] may have, […].” [Exh. B, May 2013 Subcontract, ¶ G.
20   h)(2)].
21             13.   Article 4., paragraph G. of the May 2013 Subcontract also required
22   Ontiveros to name “Owner and Contractor [Del Mar]” as “Additional Insureds” under
23   its general liability policies and to include coverage for acts or omissions of additional
24   insureds in connection with their supervision of Ontiveros’ work. [Exh. B,¶ G. h)(3)].
25   Attachment “B” Insurance Requirements further states:
26       Del Mar Pacific must receive a certificate of insurance from your
         insurance carrier(s) prior to commencement of work. To avoid any
27
         delays in your payment, your certificate must be exactly as described in
28       this guideline.
                                              4
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                    CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 5 of 13 Page ID #:5



 1         …
 2
           Del Mar Pacific Acquisition Corp. dba Del Mar Pacific General
 3         Contractors must be named as ADDITIONAL INSURED. Additional
           insured endorsement must be attached to certificate.
 4
 5         14.    On October 4, 2013, Del Mar and Ontiveros entered into a second
 6   contract, titled SUBCONTRACT (Long Form Subcontract Between General
 7   Contractor and Subcontractor) dated October 4, 2013, identified as Subcontract no.
 8   “3124-06170” for Phase II of the Project (“October 2013 Subcontract”). A true and
 9   correct copy of the October 2013 Subcontract is attached hereto as Exhibit C.
10         15.    The October 2013 Subcontract is a 24-page agreement comprised of
11   Articles 1 through 20, and a Signature Page executed by principals of Ontiveros and
12   Del Mar. Article 10. INSURANCE of the October 2013 Subcontract states, in
13   pertinent part:
14                                         ARTICLE 10
15                                        INSURANCE
16         10.1 Subcontractor's Insurance – Prior to start of its work, Subcontractor
           shall procure for its work and maintain in force … Comprehensive or
17         Commercial General Liability Insurance on an occurrence basis, and any
18         other insurance required of Subcontractor by the Subcontract Documents.
           Contractor shall be named as additional insured on each of these policies
19         except for Workers' Compensation. Subcontractor shall also name as
20         additional insured all other parties identified in the Contract to be so named.
           Subcontractor's insurance shall include contractual liability insurance
21         covering Subcontractor's obligations under the Subcontract, including all
22         indemnification provisions included in the Subcontract. Subcontractor shall
           provide completed operations coverage and maintain the same in full force
23         for the duration of Subcontractor's work.
24
                                                ***
25
     (Exh. C, October 2013 Subcontract, ¶ 10.1)
26
27         16.    Paragraph 10.2 of the October 2013 Subcontract required Ontiveros to

28   obtain commercial general liability insurance with limits of liability of $1 million per
                                5
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                        CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 6 of 13 Page ID #:6



 1   occurrence, and $2 million aggregate.
 2         17.    Ontiveros provided Del Mar with a Certificate of Insurance and attached
 3   Additional Insured endorsement (form CG 20 10 10 01) to HDI policy no.
 4   HAN 000404 13, identifying “Del Mar Pacific General Contractor, Inc.” as an
 5   additional insured Organization.
 6         18.    Del Mar and Ontiveros performed work on the Project beginning in
 7   March 2013 and continuing through February 2014, while HDI policy no.
 8   HAN 000404 13 was in effect.
 9                  V.   THE UNDERLYING NIGUEL BEACH ACTION
10         19.    On February 9, 2017, Niguel filed the Complaint in the Niguel Beach
11   Action against Del Mar and Does 1 through 150, alleging causes of action for:
12   (1) Breach of Contract; (2) Negligence; (3) Strict Liability; and (4) Breach of Implied
13   Warranty. On March 27, 2017, Niguel sued Ontiveros as Doe 1 to the Niguel Beach
14   Complaint.
15         20.    The Niguel Beach Action seeks damages, attorney’s fees, and
16   investigation costs from Del Mar and Ontiveros on the grounds that Del Mar and
17   Ontiveros negligently installed the windows and sliding glass doors, and caused
18   damage to work performed by others and to the Niguel condominium owners’ units.
19         21.    Ontiveros performed all of the window and sliding glass door installation
20   work that is the subject of Niguel’s claims in the Niguel Beach Action.
21                                  VI. THE HDI POLICY
22         22.    HDI issued to Ontiveros a primary Commercial General Liability policy
23   bearing policy no. HAN 000404 13 (effective from May 7, 2013 to May 7, 2014) (“the
24   HDI Primary Policy”) providing coverage under ISO form CG 00 01 12 07, including
25   coverage for “bodily injury” and “property damage” that is caused by an “occurrence”
26   and that takes place during the HDI policy period. A true and correct copy of the HDI
27   Primary Policy is attached hereto as Exhibit D and is incorporated herein by reference.
28
                                6
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                       CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 7 of 13 Page ID #:7



 1         23.      The Insuring Agreement of the HDI Primary Policy includes the following
 2   provisions:
 3         SECTION I - COVERAGES
 4         COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY
 5         1. Insuring Agreement

 6               a. We will pay those sums the insured becomes legally obligated to
                    pay as damages because of “bodily injury” or “property damage” to
 7                  which this insurance applies. We will have the right and duty to
 8                  defend the insured against any “suit” seeking those damages.
                    However, we will have no duty to defend the insured against any
 9                  “suit” seeking damages for “bodily injury” or “property damage” to
10                  which this insurance does not apply. We may, at our discretion,
                    investigate any “occurrence” and settle any claim or 'suit' that may
11                  result. …
12               b. This insurance applies to “bodily injury” and “property damage”
                    only if:
13
                    (1) The “bodily injury” or “property damage” is caused by an
14                       “occurrence” that takes place in the “coverage territory”;
15
                    (2) The “bodily injury” or “'property damage” occurs during the
16                      policy period; …
17   (Exh. D, Form CG 00 01 12 07, at pg. 1.)
18         24.      The HDI Primary Policy contains the Additional Insured – Owners,
19   Lessees Or Contractors – Scheduled Person Or Organization endorsement stating:
20         ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –
21                  SCHEDULED PERSON OR ORGANIZATION

22        This endorsement modifies insurance provided under the following:
23        COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                      SCHEDULE
24
        Name of Person or Organization:
25      DEL MAR PACIFIC GENERAL CONTRACTOR, INC.
26      NIGUEL BEACH TERRACE HOA ASSOCIATION DBA DEL MAR PACIFIC
        ACQUISITION CORP.
27      153 N. HIGHWAY 101, STE 200
28      SOLANA BEACH, CA 92075
                                        7
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                            CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 8 of 13 Page ID #:8



 1        (If no entry appears above, information required to complete this endorsement
          will be shown in the Declarations as applicable to this endorsement.)
 2
 3         A.     Section II – Who Is An Insured is amended to include as an
                 insured the person or organization shown in the Schedule, but only
 4
                 with respect to liability arising out of your ongoing operations
 5               performed for that insured.
 6
           B.     With respect to the insurance afforded to these additional insureds,
 7               the following exclusion is added:
 8
                 2. Exclusions
 9                  This insurance does not apply to “bodily injury” or “property
                    damage” occurring after:
10
11                  (1) All work, including materials, parts or equipment furnished
                        in connection with such work, on the project (other than
12                      service, maintenance or repairs) to be performed by or on
13                      behalf of the additional insured(s) at the site of the covered
                        operations has been completed; or
14
15                  (2) That portion of “your work” out of which the injury or
                        damage arises has been put to its intended use by any person
16                      or organization other than another contractor or subcontractor
17                      engaged in performing operations for a principal as a part of
                        the same project.
18
19   (Exh. D, Form CG 2010 ed. 10/01.)
20                             VII. THE KINSALE POLICY
21         25.   Kinsale first issued to Del Mar Pacific Contractors, Inc. a primary
22   Commercial General Liability policy no. 0100006071-0, in effect from June 2, 2012 to
23   June 2, 2013. The Kinsale policy was renewed as policy no. 0100006071-1, in effect
24   from June 2, 2013 to June 2, 2014 (“the Kinsale Policy”). The Kinsale Policy provides
25   Commercial General Liability Insurance Coverage under ISO form CG 00 01 10 01,
26   including coverage for “bodily injury’ and ‘property damage” which is caused by an
27   “occurrence” and which takes place during the policy period. A true and correct copy
28   of Kinsale Policy no. 0100006071-1, is attached hereto as Exhibit E and all are
                                               8
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                      CASE NO.
 Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 9 of 13 Page ID #:9



 1   incorporated herein by reference.
 2         26.      Since March 21, 2017, Kinsale has been defending its named insured, Del
 3   Mar, in the Niguel Beach Action under Coverage A. Bodily Injury and Property
 4   Damage Liability of the Kinsale Policy, which includes the following provision in
 5   Section IV – Commercial General Liability Conditions:
 6         4. Other Insurance
 7               If other valid and collectible insurance is available to the insured
 8               for a loss we cover under Coverages A or B of this Coverage Part,
                 our obligations are limited as follows:
 9
10               a. Primary Insurance

11               This insurance is primary except when b. below applies. If this
                 insurance is primary, our obligations are not affected unless any of
12               the other insurance is also primary. Then, we will share with all
13               that other insurance by the method described in c. below.

14
                    b. Excess Insurance
15
                    This insurance is excess over:
16
                    ...
17
                    (2)   Any other primary insurance available to you covering
18                        liability for damages arising out of the premises or
19                        operations for which you have been added as an
                          additional insured by attachment of an endorsement.
20
21   (Exh. E, Form CG 00 01 10 01, pg. 11.)
22
23          VIII. KINSALE ACCEPTS DEL MAR’S TENDER OF DEFENSE
24         27.      On March 2, 2017, Del Mar tendered its defense and indemnification in the
25   Niguel Beach Action to Kinsale under the Kinsale Policy.
26         28.      On March 21, 2017, Kinsale accepted Del Mar’s tender of defense of the
27   Niguel Beach Action subject to a reservation of rights, and engaged the law firm of
28
                                9
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                             CASE NO.
Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 10 of 13 Page ID #:10



 1   Clinton & Clinton (“Clinton law firm”) to defend and protect Del Mar’s interests in the
 2   Niguel Beach Action.
 3         29.    To date, Kinsale has paid in excess of $88,000.00 for attorneys’ and
 4   expert’s fees and litigation costs to defend Del Mar in the Niguel Beach Action, and
 5   continues to incur fees and costs as the lawsuit proceeds.
 6                          IX. DEL MAR’S TENDERS TO HDI
 7         30.    On June 19, 2017, Del Mar’s defense counsel at the Clinton law firm
 8   promptly tendered Del Mar’s defense and indemnity of the Niguel Beach lawsuit to
 9   HDI under the Additional Insured endorsement to the HDI Primary Policy.
10         31.    On July 11, 2017, HDI denied coverage to Del Mar on the grounds that its
11   Additional Insured endorsement “does not provide coverage for completed operations
12   and that the Niguel Beach lawsuit does not arise out of the ongoing operations of Del
13   Mar Pacific Acquisition Corp. dba Del Mar Pacific General Contractor.”
14         32.    By letter dated February 22, 2019, Kinsale’s counsel, on behalf of Kinsale
15   and Del Mar, re-tendered Del Mar’s defense of the Niguel Beach Action to HDI on the
16   grounds that HDI’s denial was erroneous under California law set forth in Pulte Home
17   Corp. v. American Safety Indemnity Co. (2017) 14 Cal.App.5th 1086 and McMillin
18   Management Services, L.P. v. Financial Pacific Insurance Company (2017) 17
19   Cal.App.5th 187.
20         33.    Based on the allegations of the Niguel Beach Complaint and facts known
21   to HDI in June 2017, when Del Mar initially tendered its defense, HDI cannot establish
22   the absence of any potentially covered “property damage” occurring during Ontiveros’
23   performance of its operations. For this reason, HDI owes a duty to defend to Del Mar.
24         34.    To date, HDI has not responded to Kinsale’s re-tender of Del Mar’s
25   defense, and has not paid any amounts to Kinsale in reimbursement of Del Mar’s past
26   or ongoing attorneys’ and expert’s fees and litigation costs in the Niguel Beach Action.
27
28
                               10
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                      CASE NO.
Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 11 of 13 Page ID #:11



 1                                  FIRST CAUSE OF ACTION
 2                              (Declaratory Relief – Duty to Defend)
 3         35.    Kinsale incorporates herein by reference the allegations contained in
 4   paragraphs 1 through 34, inclusive, as if set forth in full herein.
 5         36.    Kinsale has incurred, and continues to incur, attorneys’ fees, experts’ fees,
 6   costs and expenses to defend Del Mar in the Niguel Beach Action against the claims
 7   for “property damage” arising “in whole or in part” from work performed by Ontiveros
 8   for Del Mar under the Subcontract. Kinsale alleges that HDI has a duty to defend and
 9   indemnify Del Mar against the claims made in the Niguel Beach Action.
10         37.    Kinsale contends that:
11                (a)     HDI has, and has had, a primary duty to defend its additional
12   insured, Del Mar, in the Niguel Beach Action, without contribution from Kinsale, from
13   and after Del Mar tendered its defense to HDI on June 19, 2017;
14                (b)     HDI is obligated under the terms of the HDI Primary Policy to pay
15   100% of Del Mar’s defense fees and costs incurred in the Niguel Beach Action since
16   June 19, 2017; and
17                (c)     Pursuant to Section IV. 4. Other Insurance of the Kinsale Policy,
18   Kinsale’s duty to defend Del Mar is excess over HDI’s primary duty to defend Del
19   Mar under the HDI Primary Policy under which Del Mar qualifies as an additional
20   insured and which insures Del Mar’s liability for damages arising out of its operations.
21         38.    HDI contends that: (i) HDI does not owe a duty to defend its additional
22   insured, Del Mar, in the Niguel Beach Action, and (ii) HDI is not required to reimburse
23   Kinsale for defense fees and costs incurred to defense Del Mar, to date.
24         39.    An actual controversy has arisen and now exists between the parties in
25   that Kinsale contends that it is entitled to reimbursement from HDI for all sums
26   incurred from and after June 19, 2017 to defend Del Mar against the claims asserted in
27   the Niguel Beach Action. HDI disputes Kinsale’s contentions.
28
                               11
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                        CASE NO.
Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 12 of 13 Page ID #:12



 1           40.   An adjudication of this controversy is necessary so that the parties may
 2   determine their respective obligations under the subject insurance policies.
 3           WHEREFORE, Kinsale prays for judgment as set forth below.
 4                                 SECOND CAUSE OF ACTION
 5                                     (Equitable Contribution)
 6           41.   Kinsale incorporates herein by reference the allegations contained in
 7   paragraphs 1 through 40, inclusive, as if set forth in full herein.
 8           42.   HDI has, and has had, a duty to defend Del Mar against the claims alleged
 9   in the Niguel Beach Action since June 19, 2017, but has failed to meet its obligation to
10   timely accept Del Mar’s tender of defense. By reason of HDI’s failure to defend Del
11   Mar, Kinsale has incurred attorneys’ fees, experts’ fees and litigation costs reasonably
12   and necessarily required to defend Del Mar in the Niguel Beach Action, and in excess
13   of its fair share of the parties’ common obligation to their common insured.
14   Accordingly, Kinsale seeks equitable contribution from HDI, who should be ordered to
15   reimburse and pay Kinsale for sums paid by Kinsale to defend and indemnify Del Mar.
16           WHEREFORE, Kinsale prays for judgment as set forth below.
17                                             PRAYER
18           Kinsale prays for judgment as follows:
19   AS TO THE FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF:
20           1.    For judicial declarations and order(s) that:
21                 a.    HDI has, and has had, a primary duty and obligation under the HDI
22   Primary Policy to defend Del Mar in the Niguel Beach Action from and after June 19,
23   2017;
24                 b.    The Kinsale Policy is excess over and shall not be required to
25   contribute to payment of Del Mar’s defense and expert fees and litigation costs unless
26   and until the HDI Primary Policy is exhausted.
27
28
                               12
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                         CASE NO.
Case 2:19-cv-05219-DMG-AS Document 1 Filed 06/14/19 Page 13 of 13 Page ID #:13



 1   AS TO THE SECOND CAUSE OF ACTION FOR EQUITABLE CONTRIBUTION:
 2            2.   For Judgment in favor of Kinsale and against HDI for equitable
 3   contribution, and requiring HDI to pay to Kinsale all amounts that Kinsale has paid to
 4   defend Del Mar in the Niguel Beach Action which exceed Kinsale’s equitable share;
 5   AS TO ALL CAUSES OF ACTION:
 6            3.   For an award to Kinsale of prejudgment interest on the sums that HDI is
 7   required to pay to Kinsale, calculated from the date that each payment was made by
 8   Kinsale for Del Mar’s defense and expert fees and litigation costs;
 9            4.   For an award to Kinsale of its costs incurred in this litigation; and
10            5.   For an award to Kinsale of such other and further relief as it may deem
11   just and proper.
12
     Dated: June 14, 2019                    SELVIN WRAITH HALMAN LLP
13
14
15                                           By: s/ Susan F. Halman
                                                Susan F. Halman
16                                              Elizabeth A. Doyle
                                                Attorneys for Plaintiff
17                                              KINSALE INSURANCE COMPANY
18
     297176
19
20
21
22
23
24
25
26
27
28
                               13
     COMPLAINT FOR EQUITABLE CONTRIBUTION
     AND DECLARATORY RELIEF                                                          CASE NO.
